                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Mary T. Thomas, Nea Richard, Jeremy              )   Civil Action No. 3:20-cv-01552-JMC
Rutledge, Trena Walker, The Family Unit,         )
Inc., and the South Carolina State               )
Conference of the NAACP                          )
                                                 )
                                   Plaintiffs,   )
                                                 )
               vs.                               )        MOTION TO INTERVENE BY
                                                 )          PRESIDENT PEELER
Marci Andino, as Executive Director of the       )
State Election Commission, John Wells in         )
his official capacity as Chair of SC State       )
Election Commission, Clifford J. Edler and       )
Scott Moseley in their official capacities as    )
Members of the South Carolina State              )
Election Commission, and Henry D.                )
McMaster in his official capacity as             )
Governor of South Carolina,                      )
                                                 )
                                 Defendants.     )

Kylon Middleton; Deon Tedder; Amos               )   Civil Action No. 3:20-cv-01730-JMC
Wells; Carlyle Dixon; Tonya Winbush;             )
Ernestine Moore; South Carolina                  )
Democratic Party; DNC Services                   )
Corporation/Democratic National                  )
Committee and DCCC,                              )
                                                 )
                                   Plaintiffs,   )        MOTION TO INTERVENE BY
                                                 )          PRESIDENT PEELER
               vs.                               )
                                                 )
Marci Andino, as Executive Director of the       )
State Election Commission, John Wells in         )
his official capacity as Chair of South          )
Carolina State Election Commission,              )
Clifford J. Edler and Scott Moseley in their     )
official capacities as Members of the South      )
Carolina State Election Commission,              )
                                                 )
                                 Defendants.     )
                                                 )
                                         INTRODUCTION

        Pursuant to Rule 24 of the Federal Rules of Civil Procedure, Harvey Peeler, in his capacity

as President of the South Carolina Senate, moves to intervene as a defendant in each of the above-

captioned actions, which improperly challenge various aspects of South Carolina Election Code

as being unconstitutional because of the coronavirus. The laws the plaintiffs challenge—all of

which are reasonable, evenhanded, nondiscriminatory limitations on the use of absentee ballots—

have been part of the state’s election law for generations, and they were previously precleared as

having neither a discriminatory purpose or effect under the Voting Rights Act.

        Respectfully, the existence of the coronavirus should not prompt the Court to set aside

longstanding notions of federal–state comity and separation of powers, nor can a virus render

lawful election procedures unconstitutional, as the plaintiffs in each case urge. Because President

Peeler has been specifically authorized by the South Carolina General Assembly to intervene in

litigation challenging the constitutionality of state law, the Court should grant this motion and

allow President Peeler to appear in these matters.

                              STANDARD FOR INTERVENTION

        Rule 24(a)(2) provides that “[o]n timely motion, the court must permit anyone to intervene

who claims an interest relating to the property or transaction that is the subject of the action, and

is so situated that disposing of the action may as a practical matter impair or impede the movant’s

ability to protect its interest, unless existing parties adequately represent that interest.” Similarly,

Rule 24(b)(1)(B) permits intervention as a matter of the Court’s discretion when the movant “has

a claim or defense that shares with the main action a common question of law or fact.”

        In either instance, “liberal intervention is desirable to dispose of as much of a controversy

‘involving as many apparently concerned persons as is compatible with efficiency and due



                                                   2
process.’” Feller v. Brock, 802 F.2d 722, 729 (4th Cir. 1986) (quoting Nuesse v. Camp, 385 F.2d

694, 700 (D.C. Cir. 1967)).

                                            ARGUMENT

I.      President Peeler is entitled to intervene as a matter of right, as only the South
        Carolina General Assembly can assert and defend the interests that are committed to
        the Legislature’s exclusive jurisdiction by the South Carolina Constitution.

        In order for President Peeler, on behalf of the Senate, to intervene as a matter of right, he

must show that this application is timely, that he has “an interest in the subject matter of the

underlying action,” that he is unable to protect that interest if not allowed to intervene, and that his

interest is “not adequately represented” by the existing litigants. Houston Gen. Ins. Co. v. Moore,

193 F.3d 838, 839 (4th Cir. 1999). He readily meets these criteria.

        Timeliness: By any count, this motion is timely. These cases are barely a few months old—

Thomas was filed on April 22, 2020, and Middleton was filed May 1, 2020—and appear to have

been filed in such a manner as to misuse the Judiciary to ambush the electoral process on the eve

of the June 2020 primary election.1 Moreover, the Court authorized the plaintiffs in each case to

amend their respective complaint and reset the pleadings within the last month. (Thomas Dkt. No.

76 (filed July 13, 2020); Middleton Dkt. No. 69 (filed July 21, 2020).) And in Thomas, the plaintiffs

dismissed Governor McMaster just two days ago, leaving this whole set of litigation for the first

time without a single South Carolina elected official as a defendant. (Thomas Dkt. No. 107 (filed

August 10, 2020).) Accordingly, this motion meets Rule 24’s timeliness requirement.




1
    Notably, Thomas was filed on the exact same day a similar challenge to the state’s absentee
voting procedures was filed in the South Carolina Supreme Court’s original jurisdiction. The
Supreme Court dismissed that challenge as being nonjusticiable. Bailey v. S.C. State Election
Comm’n, 844 S.E.2d 390, ___, Op. No. 27975, 2020 S.C. LEXIS 77 (S.C. 2020).
                                                   3
       Interests in Subject Matter: The South Carolina Constitution exclusively commits the

subject matter of this litigation to the South Carolina General Assembly—not to private litigants,

not to political parties, not to the executive branch, and, respectfully, not to the federal or state

judiciary. See S.C. Const. art. II, § 10 (“The General Assembly shall provide for the nomination

of candidates, regulate the time, place and manner of elections, provide for the administration of

elections and for absentee voting, insure secrecy of voting, establish procedures for contested

elections, and enact other provisions necessary to the fulfillment and integrity of the election

process.”).

       President Peeler, on behalf of the Senate, certainly has an interest in upholding South

Carolina’s constitutional structure, as well as its election laws that have already withstood scrutiny

under previously-operative provisions of the Voting Rights Act. In this regard, President Peeler

has an interest in preventing uncertainty and mass confusion that would necessarily follow

rewriting portions of the Election Code through the litigation process—with the prospect of

appeals, stays, and other procedural devices—on the eve of the next election. See generally

Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (reiterating

that “[t]his Court has repeatedly emphasized that lower federal courts should ordinarily not alter

the election rules on the eve of an election,” in part because of a need to avoid “judicially created

confusion” regarding elections).

       President Peeler also has an interest in ensuring that federal–state comity remains intact

and separation-of-powers norms are properly preserved, as the plaintiffs in both cases are asking

the Court to review long-established parts of South Carolina’s election law and, under the guise of

a constitutional analysis, declare that South Carolina law does not do “enough” with respect to

absentee voting during the COVID-19 pandemic. This is especially overreaching in light of the



                                                  4
fact that circumstances surrounding COVID-19 are changing by the moment, and what may appear

to be “enough” (in the plaintiffs’ views) one day may be insufficient or unnecessary the next.

        Such policy judgments are political, not legal, questions that are rightly addressed by (and

constitutionally committed to) the South Carolina General Assembly. See, e.g., Coalition for Good

Governance v. Raffensperger, Case No. 1:20-cv-1677-TCB, 2020 U.S. Dist. LEXIS 86996, at *6–

10 (N.D. Ga. May 14, 2020) (dismissing claims seeking virtually the same relief regarding

absentee voting as the plaintiffs’ present here because “they present a nonjusticiable political

question”); Bailey v. S.C. State Election Comm’n, 844 S.E.2d 390, ___, Op. No. 27975, 2020 S.C.

LEXIS 77, at *6–11 (S.C. 2020) (dismissing a similar challenge to South Carolina’s absentee

voting laws in the wake of the COVID-19 pandemic as a nonjusticiable political question).

        Accordingly, President Peeler undoubtedly has a material interest in these cases that

justifies intervention as a matter of right.

        Unable to Protect Interests: If the Court denies intervention, President Peeler will be

unable to protect his and the Senate’s interests outlined above. In particular, there is no way for

the Senate to protect its policy judgments if the Court accepts the plaintiffs’ invitations to rewrite

the South Carolina Election Code through litigation. Nor will he be able to assert and protect the

interests associated with election laws that are unique to the General Assembly; namely, the

exclusive authority to draft and, if necessary, modify them that is vested in the legislature by the

South Carolina Constitution.

        Not Adequately Represented by Existing Parties: Finally, none of the existing parties

can adequately represent President Peeler’s interests in this litigation. None of the defendants are

elected officials, and—though some of their arguments no doubt align with President Peeler’s in

some respects—none are charged with defending the constitutionality of state laws or the political



                                                  5
judgments and processes of the South Carolina General Assembly. However, President Peeler is.

See 2019–20 Appropriations Act § 91.26 (vesting the President of the Senate with “an

unconditional right to intervene” in cases in which the constitutionality of a state statute or “any

action of the Legislature” is challenged, including in matters pending in federal court).

        The Court has previously recognized that such legislation authorizes intervention as a

matter of right for state legislative leaders. See, e.g., SCE&G v. Whitfield, Case No. 3:18-cv-1795-

JMC, 2018 U.S. Dist. LEXIS 120174, at *11 (D.S.C. July 18, 2018) (“Additionally, if a state

statute or legislative act gives legislative leaders authority to defend legislative enactments, then

the legislative leaders are able to intervene as a matter of right.”). This is particularly true in cases

such as this, where the Attorney General has failed to appear in the matter beyond an amicus filing.

See id. at *13 n.11 (noting that when, as here, the Attorney General only participates as an amicus,

he does not appear on behalf of any of the parties but instead appears only for the court’s benefit).

        Accordingly, President Peeler has a right to intervene in this matter, and respectfully

requests that the Court allow him to do so pursuant to Rule 24(a)(2).

II.     Alternatively, President Peeler should be permitted to intervene because the interests
        he seeks to assert and defend are put squarely in issue by the plaintiffs’ requests that
        the Court rewrite the South Carolina Election Code to account for the COVID-19
        pandemic.

        If the Court does not believe that President Peeler has a right to intervene, it should still

permit him to intervene on behalf of the South Carolina Senate. As the Court has recognized in

this same litigation, Rule 24(b) “should be construed liberally in favor of intervention.” Thomas

v. Andino, Case No. 3:20-cv-1552-JMC, 2020 U.S. Dist. LEXIS 81630, at *8 (D.S.C. May 8, 2020)

(quoting Savannah Riverkeeper v. U.S. Army Corps of Eng’rs, Case No. 9:12-610-RMG, 2012

U.S. Dist. LEXIS 200026, at *7 (D.S.C. Aug. 14, 2012)). Permissive intervention should be

allowed when a motion is timely filed, when the movant asserts a common question of law or fact

                                                   6
to that already presented in the case, and when the intervention will not unduly delay the litigation.

SCE&G, 2018 U.S. Dist. LEXIS 120174, at *9.

       As explained above, this motion is timely filed, as the plaintiffs in both cases revised and

reset their pleadings not even a month ago, and these cases were left without a single South

Carolina elected official just two days ago. Additionally, President Peeler does not anticipate

seeking any changes to the existing schedules for either of these cases. As discussed in the next

section, he believes the Court should dismiss them as nonjusticiable political questions or,

alternatively, abstain from deciding them in deference to federal–state comity, but President Peeler

is ready to meet the current schedule if the Court determines that this matter is one that is

appropriately resolved by the federal judiciary. Cf. Thomas, 2020 U.S. Dist. LEXIS 81630, at *15

(approving the South Carolina Republican Party’s permissive intervention in this matter in part

because it affirmed that it would comply with the case’s existing schedule).

       In addition to this motion being timely and not likely to delay the cases, President Peeler’s

position in this case arises exclusively from the same laws that are presented in these two

complaints. The Thomas plaintiffs challenge the lawfulness of South Carolina’s—in their words—

“Witness Requirement” and “Qualifications Requirement” for absentee voting and ask the Court

to modify those to account for COVID-19. Similarly, the Middleton plaintiffs challenge the

lawfulness of South Carolina’s—again, in the plaintiffs’ words—“Absentee Ballot Age

Restriction,” “Witness Requirement,” the “Election Day Cutoff,” and the “Absentee Assistance

Ban” for absentee voting and ask the Court to modify those to account for COVID-19.

       President Peeler’s interest in this case—defending the South Carolina Election Code, in

particular, and the primacy of the General Assembly in setting the state’s election laws as required

by the South Carolina Constitution, in general—is squarely within the scope of the issues that the



                                                  7
plaintiffs have presented to the Court in these matters. Accordingly, President Peeler should be

permitted to intervene in these cases to protect the South Carolina Senate’s interests that are at

issue in, and jeopardized by, this litigation.

III.    If this motion is granted, President Peeler intends to seek dismissal of these matters
        as presenting nonjusticiable political questions or, alternatively, pursuant to
        traditional abstention principles, as well as to defend the legality of the challenged
        statutes if the Court believes that these cases are properly before it.

        Pursuant to Rule 24(c), President Peeler wants to ensure there is no doubt as to his position

in these matters if the Court grants this motion. See SCE&G, 2018 U.S. Dist. LEXIS 120174, at

*6 n.4 (providing that a potential intervenor need not attach a proposed pleading to its motion to

intervene as long as the motion “provides notice to the court and the parties of his intention in the

case”). President Peeler’s position on the issues of this litigation are as follows:

        Nonjusticiable Political Questions: President Peeler believes that the issues of this case

are political questions that are exclusively committed to the South Carolina General Assembly for

resolution as a matter of constitutional law. See S.C. Const. art. II, § 10 (“The General Assembly

shall provide for the nomination of candidates, regulate the time, place and manner of elections,

provide for the administration of elections and for absentee voting, insure secrecy of voting,

establish procedures for contested elections, and enact other provisions necessary to the fulfillment

and integrity of the election process.”). The plaintiffs are asking the Court to substitute its policy

judgment, all under the guise of a constitutional analysis, regarding South Carolina’s absentee

voting procedures. The Court should refuse to accept this invitation to violate the separation-of-

powers doctrine and adjudicate an issue that is committed to a different part of government.

        Abstention: Similarly, this Court should abstain from resolving these matters, as the issues

presented are questions that are properly addressed at the state level. Indeed, some of these same

plaintiffs have previously presented similar arguments to the South Carolina Supreme Court and

                                                  8
are attempting to do so again even today. See Bailey v. S.C. State Election Comm’n, 844 S.E.2d

390, ___, Op. No. 27975, 2020 S.C. LEXIS 77, at *6–11 (S.C. 2020) (dismissing as a

nonjusticiable political question a challenge to South Carolina’s absentee voting laws that was

brought by the South Carolina Democratic Party and the DCCC, both of whom are plaintiffs in the

Middleton case, on the very same day that the Thomas case was filed); Duggins v. Lucas, Appellate

Case No. 2020-001042 (filed with the South Carolina Supreme Court in its original jurisdiction on

July 31, 2020, challenging the entirety of the state’s absentee voting laws in light of COVID-19,

and being represented by the South Carolina Democratic Party as counsel).2

       Challenged Laws Are Constitutional: Finally, President Peeler believes that the laws that

are being challenged are constitutional, for at least the reasons argued by the Election Commission

in its motion for summary judgment in the Thomas case. See, e.g., Tex. Democratic Party v. Abbott,

961 F.3d 389,402–09 (5th Cir. 2020) (rejecting similar attacks on Texas’s absentee voting

procedures as presented by the plaintiffs in these cases and explaining that rational-basis review

governs challenges of this type).

                                         CONCLUSION

       For the reasons explained above, President Peeler respectfully requests that the Court grant

this motion and allow President Peeler to intervene in both of these matters. President Peeler

further states that prior to filing this motion, he consulted with counsel of record regarding the

relief sought. Counsel for the plaintiffs indicated that they oppose this motion, and counsel for the

defendants and the intervening-defendant indicated that they consent to this motion.




2
   A copy of the Duggins petition that is presently pending before the South Carolina Supreme
Court is attached as Exhibit A.
                                                 9
      Respectfully submitted,

                           WOMBLE BOND DICKINSON (US) LLP

                                By: /s/ Kevin A. Hall
                                   Federal Bar No. 5375
                                   kevin.hall@wbd-us.com
                                   M. Todd Carroll
                                   Federal Bar No. 9742
                                   todd.carroll@wbd-us.com
                                   1221 Main Street, Suite 1600
                                   Columbia, South Carolina 29201
                                   803-454-6504

                           Attorneys for Senator Harvey Peeler, in his capacity as President
                           of the South Carolina Senate

August 12, 2020
Columbia, South Carolina




                                            10
